Citation Nr: 1819721	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-27 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to May 1986, with subsequent periods of active duty for training (ACDUTRA) from June 1982 to July 1982 and January 1993 to June 1993. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2016, the Board remanded the issues for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDINGS OF FACT

1.  The award of service connection for chronic renal failure with hypertension, effective August 16, 2010, provides a greater benefit than nonservice-connected pension.  The Veteran is permanently and totally disabled due to his service-connected disability.

2.  As the Veteran has been granted a 100 percent rating for chronic renal failure with hypertension for the entire period on appeal, and it is his sole service-connected disability, the issue of entitlement to TDIU is moot.


CONCLUSIONS OF LAW

1.  As a greater benefit has been awarded, there remains no case or controversy as to the issue of entitlement to nonservice-connected pension.  38 U.S.C. § 5101 (2012); 38 C.F.R. § 3.151 (2017).

2.  As a greater benefit has been awarded, there remains no case or controversy as to the issue of entitlement to a TDIU.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. §§ 4.16, 20.101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's appeal originally included the issue of entitlement to service connection for chronic renal failure and hypertension, entitlement to a TDIU, and entitlement to nonservice-connected pension benefits.  See August 2010 Application for Compensation and Pension, June 2012 Notice of Disagreement, July 2013 Substantive Appeal, and March 2016 Board Decision.  

At the time of the March 2016 Board remand, the Veteran was not service-connected for any disability.  Since then, a January 2018 rating decision granted service connection for chronic renal failure with hypertension at 100 percent disabling, effective August 16, 2010.  As the Veteran's service-connected benefits, which cover the entire appeal period, represent a greater award, the claim for nonservice-connected pension benefits is considered moot and must be dismissed.  38 C.F.R. § 3.151(a) (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise).   See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992) (holding that it is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction).  

Additionally, the Board notes that the Veteran is currently in receipt of a 100 percent rating for chronic renal failure with hypertension, effective August 16, 2010, the date of service connection, granted in a January 2018 rating decision.  The grant of a schedular 100 percent disability evaluation moots the issue of any entitlement to TDIU after the effective date of that rating.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).  While VA has a duty to maximize a claimant's benefits, the Veteran is already in receipt of the maximum benefits available for the period after August 16, 2010.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Thus, in the current appeal, the claim for TDIU is moot from August 16, 2010.


ORDER

The appeal for entitlement to nonservice-connected pension benefits is dismissed.

The appeal for entitlement to a TDIU is dismissed.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


